NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     RON DAMON BROWN, Petitioner.

                         No. 1 CA-CR 15-0585 PRPC
                             FILED 6-8-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-117976-001
            The Honorable Lisa M. Roberts, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ron Damon Brown, Florence
Petitioner
                            STATE v. BROWN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Donn Kessler joined.



D O W N I E, Judge:

¶1            Ron Damon Brown petitions for review from the superior
court’s summary dismissal of his seventh successive notice of post-
conviction relief. We grant review but deny relief.

¶2           A jury found Brown guilty of sexual abuse and two counts of
sexual conduct with a minor, all dangerous crimes against children. The
superior court sentenced him to five years’ imprisonment for sexual abuse,
followed by two consecutive life terms for the sexual conduct counts. This
Court affirmed Brown’s convictions and sentences on direct appeal. State
v. Brown, 1 CA-CR 10-0428, 2011 WL 4000876 (Ariz. App. Sept. 8, 2011)
(mem. decision).

¶3             Brown argues on review that the superior court erred by
allowing jurors to listen to a recording of a confrontation call in the jury
room “without communicating that in writing or on record with the court
nor I, the defendant.” We deny relief because Brown could have raised this
issue in a prior post-conviction proceeding. Any claim a defendant could
have raised in an earlier post-conviction relief proceeding is precluded.
Ariz. R. Crim. P. 32.2(a). Furthermore, Brown offers no substantive
argument and cites neither legal authority nor the record in support of his
claim. He has, therefore, failed to present a colorable claim for relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       2